DISMISS and Opinion Filed April 18, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01682-CV

                            MARY L. CATHCART, Appellant
                                        V.
                           WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00007-E

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s March 27, 2013 motion to dismiss. Appellee contends the
appeal should be dismissed for want of prosecution. Appellant did not file a response to the
motion.
       By letter dated February 12, 2013, the Court informed appellant that her brief was past
due. We instructed appellant to file her brief along with an extension motion within ten days.
We cautioned appellant that failure to file her brief with an extension motion within the time
specified would result in dismissal of her appeal without further notice. As of today’s date,
appellant has not filed a brief. Accordingly, we grant appellee’s motion and dismiss the appeal.
See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

121682F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARY L. CATHCART, Appellant                        On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-12-01682-CV        V.                       Trial Court Cause No. CC-12-00007-E.
                                                   Opinion delivered by Chief Justice Wright.
WELLS FARGO BANK, N.A., Appellee                   Justices Lang-Miers and Lewis,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, WELLS FARGO BANK, N.A., recover its costs of this
appeal from appellant, MARY L. CATHCART.


Judgment entered April 18, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




1201682.R.docx                               –2–